Citation Nr: 0203599	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  99-12 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling 
from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Army from May 1969 
to January 1972.  He was a helicopter door gunner in an 
aviation battalion (air-mobile) within the 101st Airborne 
Division when in Vietnam from November 1969 to October 1970.  
He was awarded an Army Commendation Medal and a Bronze Star 
Medal.

The present appeal comes before the Board of Veterans' 
Appeals (Board) from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  The RO granted service 
connection for PTSD and assigned the veteran a 10 percent 
disability rating in the August 1998 rating decision.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's PTSD claim has been developed.

2. The veteran's service-connected PTSD reportedly evolves 
around nightmares, anxiety, hypervigilance, and difficulty in 
anger management.


 CONCLUSION OF LAW

With resolution of reasonable doubt, the schedular criteria 
for a disability rating of 30 percent, but no more, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim.  See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In 
this case, the key issue in this case is the evidence and 
criteria needed for an increased PTSD rating, and the veteran 
was notified of such evidence and criteria in the January 
1999 statement of the case (SOC).

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for an increased rating 
for PTSD have been properly developed and that all relevant 
evidence needed for an equitable resolution of the issue on 
appeal have been identified and obtained by the RO.  VCAA, 38 
U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to his claim.  The veteran was provided a VA in examination 
in June 1998, and records of VA treatment from November 1997 
and January 1998 have been obtained and associated with his 
claims file.  Therefore, the Board finds that no further 
assistance to the appellant regarding development of evidence 
is required and the duty to assist the appellant has been 
satisfied.


II.  Increased Rating for PTSD

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  When evaluating an increased rating claim from 
an initial rating, the Board may assign staged ratings if 
appropriate.  Fenderson v. West, 12 Vet. App. 119.

The severity of a service connected-disorder is ascertained, 
for VA rating purposes, by the application of criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2001).  Under these criteria, the current 10 percent 
disability rating in effect contemplates occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2001).

Under these criteria, a 30 percent disability rating for the 
veteran's PTSD contemplates:

occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine, behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411 (2001).

 An increased rating (to 50 percent) would be appropriate for 
PTSD that is manifested by:

occupational and social impairment with 
reduced reliability and productivity, due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; more than weekly 
panic attacks; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing and maintaining effective 
work and social relationships.  38 C.F.R. 
§ 4.130, DC 9411 (2001).

In the present case, the veteran filed a service connection 
claim for PTSD in February 1998.  In August 1998, the RO 
granted service connection and assigned a 10 percent 
disability rating.  The veteran contends, in his substantive 
appeal, that he is entitled to a 50 percent disability 
rating.

The evidence of record reveals that the veteran enlisted in 
the Army in May 1969.  After completing basic training and 
door gunner training, he arrived in Vietnam during November 
1969.  The veteran indicated, as reflected in the military 
history portion of the June 1998 VA PTSD examination report, 
that after being detailed to the 101st Airborne Division, he 
began flying missions immediately and that he was involved in 
heavy combat within the first week that he was in Vietnam.  
He also indicated that "he flew every day and many nights 
and saw action almost continuously."

The medical evidence shows that in November 1997, the veteran 
sought treatment for PTSD at a VA Medical Center (VAMC), on a 
referral from a fellow veteran.  The November 1997 VAMC 
initial evaluation report reflects a PTSD diagnosis and a 
Global Assessment Functioning (GAF) score of 60.  A GAF score 
of 60 reflects moderate symptoms or moderate difficulty in 
social, occupational, or school functioning on a hypothetical 
continuum of metal health and mental illness.  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994).  
The report reflects that he was neatly dressed and groomed, 
his thought process was organized, his affect was 
constricted, and his mood was mildly anxious.

The evidence also reveals letters in support of the veteran's 
claim from a co-worker, his wife, and his mother.  In a 
letter dated in March 1998, a co-worker states that in his 
opinion, the veteran suffered from PTSD.  Additionally, the 
co-worker states that he and the veteran talk about their 
Vietnam experiences and discuss how to cope with work and 
family situations.  The veteran's wife, in a letter dated in 
April 1998, states that in their eight years of marriage, the 
veteran has never been able to sleep through the night.  
Instead, "he jumps up several times a night to check the 
doors, or just sits up after awaking (sic)."  His wife also 
describes the veteran's depression, or what she terms "his 
dark mood," and that he has "swift mood swings."  His wife 
also states that the veteran will be "angry for several days 
at everyone in the world including his son, me, and even the 
dog."  His mother, in a letter also dated in April 1998, 
states that the veteran has a "very short temper," and that 
his personality and attitude changed since he returned from 
the Vietnam War.

Also of record is a June 1998 VA PTSD examination report.  
The report indicates a diagnosis of PTSD, mild, and that the 
examiner stated the veteran's primary symptoms evolve around 
recurring nightmares and difficulties in anger management.  
The VA examiner also indicates in the examination report that 
the veteran "appears to be suffering from fairly minimal 
symptoms of PTSD at this time," and assigned a GAF score of 
70.  A GAF score of 70 denotes some mild symptoms or some 
difficulty in social, occupational, or school functioning but 
generally functioning pretty well and having some 
interpersonal relationships on the hypothetical continuum of 
mental health and mental illness.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
June 1998 examination report reflects that the veteran 
presented with anxiety, hypervigilance, poor sleep, 
flashbacks, and mood swing complaints.  The examination 
report also indicates the following objective findings: mood 
was somewhat flat with some elements of depression; motor and 
speech activity were well within normal limits; thought 
process was logical and coherent; judgment and insight were 
good; memory was fair; and, concentration was good.  The 
examination report reflects that the veteran indicated 
occasional flashbacks that are not particularly troublesome 
and that he struggles to keep in check feelings of anger that 
are always present.  The report also indicates that he stated 
that his first marriage ended in divorce and produced a 
daughter with whom he does not maintain contact and that his 
current marriage is "satisfactory" and produced one child, 
a son.

The veteran also chronicled his PTSD symptoms in his May 1999 
substantive appeal.  His appeal reflects that while he 
generally functions satisfactorily at his job and in social 
settings, he has periods of decreased work and an inability 
to perform occupational tasks.  He reiterates his chronic 
sleep problems, and that he will check all doors to make sure 
they are locked.  He also states that he does not remember 
childhood stories related to him by his brothers and that his 
wife complains that he forgets names and directions to places 
to which he has been recently.  He also states he has not 
been on vacation in years as he does not feel comfortable 
away from his home, and that, "Socially I do not like to be 
in crowds or even with anyone besides my immediate family."

The Board finds that the evidence, when viewed in its 
totality, more closely approximates the disability picture of 
the criteria for a 30 percent disability rating.  The 
veteran's PTSD symptoms include chronic sleep impairment and 
a somewhat flat mood with some elements of depression, a 
mildly anxious mood, occasional flashbacks, and anger.  
Additionally, the veteran stated he cannot always remember 
childhood stories related to him by his brothers and that his 
wife complains that he forgets names and directions to places 
in his substantive appeal, and the June 1998 VA examination 
report reflected that his memory is fair.  Furthermore, the 
evidence reveals that the veteran stated he likes to stay 
close to home, does not like to socialize in crowds, and does 
not maintain a relationship with his child from his first 
marriage.  Therefore, the Board finds that his symptoms more 
closely approximate the criteria for a 30 percent disability 
rating effective the date of his original claim.  See 
38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9411 (2001).  The 
evidence, as discussed below, does not support a disability 
rating in excess of 30 percent at any time during the 
pendency of this appeal, and, as such, the Board finds that a 
staged rating is not warranted in the present case.  See 
Fenderson, 12 Vet. App. 119, 126 (1999).

The Board finds that there is insufficient evidence of the 
symptoms required for the 50 percent disability rating 
contended by the veteran.  Specifically, the medical evidence 
does not indicate flattened affect, circumstantial speech, 
circumlocutory speech, stereotyped speech, more than weekly 
panic attacks, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
work and social relationships.  In fact, the medical evidence 
shows his though process was organized, his affect was 
constricted, not flattened, his motor and speech activity 
were well within normal limits, his judgment and insight were 
good, memory was fair, concentration was good, and that he 
maintained a relationship with a co-worker that included 
discussing coping strategies for life and work.  Therefore, 
the veteran does not meet the criteria for a 50 percent 
disability rating.  See 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 
9411 (2001).

With specific regard to the veteran's contention that he is 
entitled to a higher disability rating due to his PTSD 
symptoms, it is not shown that he is competent based on 
medical training and professional status to render a medical 
diagnosis or opinion.  His opinion alone cannot establish 
entitlement to a higher disability rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran as a lay person is free to 
offer an account of his symptoms, but he is not competent to 
provide a medical diagnosis of his condition.  Id. at 494-95.  
Thus, the Board finds that the veteran, while able to offer 
an account of his symptoms, is not competent to offer a 
medical diagnosis or opinion which would entitle him to a 
higher disability rating.  The Board has also considered the 
letters from the veteran's wife, mother, and co-worker in 
support of the veteran's claim.  But the evidence also does 
not show the wife, mother, or co-worker are competent based 
on medical training or professional status to render a 
medical diagnosis or opinion.  Id.  Specifically, the 
veteran's co-worker can not diagnosis PTSD.  He may only give 
an account of the veteran's symptoms.  As such, his letter 
and the letters from the veteran's wife and mother are simply 
evidence of the veteran's history of symptoms and have been 
used accordingly by the Board in evaluating the veteran's 
increased rating claim.

Based on the above analysis, when all reasonable doubt is 
resolved in the veteran's favor, the Board concludes that he 
is entitled to an increased rating of 30 percent, but no 
more, for his PTSD, effective the date of his original claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001).  However, the 
Board also concludes that the preponderance of the evidence 
weighs against his claim for a 50 percent disability rating.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991).  The Board has considered the doctrine 
of reasonable doubt in the veteran's favor in regards to a 50 
percent disability rating, but, as the preponderance of the 
evidence is against that rating, that doctrine is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001).


ORDER

A 30 percent disability rating, but no more, for PTSD is 
granted.  The veteran's increased disability rating is 
subject to the laws and regulations controlling disbursement 
of VA monetary benefits.



		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

